Exhibit 10.24(f)

FORM FOR FISCAL 2018 PSU AWARDS

Synaptics Incorporated
2010 Incentive Compensation Plan
Performance Stock Unit Grant Notice

Synaptics Incorporated (the “Company”) hereby awards to Participant the number
of shares subject to the Performance Stock Units (“PSUs”) set forth below (the
“Award”) under Sections 6(h) and 7 of the Company’s 2010 Incentive Compensation
Plan, as amended and restated from time to time (the “Plan”). The Award is
subject to all of the terms and conditions as set forth in this Performance
Stock Unit Grant Notice (the “Notice of Grant”), the Plan and the Performance
Stock Unit Award Agreement (the “Award Agreement”), all of which are attached
hereto and incorporated in their entirety. Capitalized terms not explicitly
defined in this Notice of Grant but defined in the Plan or the Award Agreement
will have the same definitions as in the Plan or the Award Agreement. In the
event of any conflict between the terms of the Award and the Plan, the terms of
the Plan will control.

Participant:

Date of Grant:

Target Number of PSUs:

Maximum Number of PSUs:200% of the Target Number of PSUs

Performance Period:  _________________________________

 

Vesting Schedule:

The Award will be subject to performance- and service-based vesting
conditions.  

 



Performance-Based Vesting Condition:  The number of PSUs that satisfy the
Performance-Based Vesting Condition will be based on the Company’s achievement
of certain levels of Non-GAAP Earnings Per Share during the Performance Period,
as described on Exhibit A, and may range between 0% and 200% of the target
number of PSUs set forth in this Notice of Grant and Exhibit A.

 



Service-Based Vesting Condition:  One-third of the PSUs that satisfy the
Performance-Based Vesting Condition will vest on each of_______________,
_______________ and _______________, subject to the Participant’s Continuous
Service on each vesting date.

Issuance Schedule:

Subject to any change on a capitalization adjustment pursuant to Section 10(c)
of the Plan, one share of the Company’s common stock or the cash equivalent
(“Common Stock”) will be issued for each PSU that satisfies both the
performance- and service-based vesting schedules, with issuance occurring at the
time set forth in the Award Agreement, but in all cases within the “short term
deferral” period determined under Treasury Regulations Section 1.409A-1(b)(4).

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Notice of Grant, the Award Agreement, the Plan
and the prospectus for the Plan.  As of the Date of Grant, this Notice of Grant,
the Award Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding the Award and supersede all prior oral and
written agreements on the terms of the Award, with the exception, if applicable,
of (i) the written employment agreement or offer letter agreement entered into
between the Company and Participant specifying the terms that should govern this
specific Award, or, if applicable instead, the severance benefit plan then in
effect and applicable to Participant and (ii) any compensation recovery policy
that is adopted by the Company or is otherwise required by applicable law. By
accepting this Award, Participant consents to receive Plan documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

--------------------------------------------------------------------------------

 

Synaptics IncorporatedParticipant:

By:

Title: Date:

Date:

Also Provided:

Award Agreement, Plan, Prospectus




2

 

--------------------------------------------------------------------------------

 

Synaptics Incorporated
2010 Incentive Compensation Plan
Performance Stock Unit Award Agreement

Synaptics Incorporated (the “Company”) has granted Participant (as defined in
the Notice of Grant) a Performance Stock Unit Award (the “Award” or the “PSUs”)
pursuant to the provisions of the Company’s 2010 Incentive Compensation Plan
(the “Plan”).  The Award will entitle the Participant to shares of Stock from
the Company, if the Participant meets the vesting and performance requirements
described in the attached Notice of Grant (“Notice of Grant”) and this
Performance Stock Unit Award Agreement (the “Agreement”).

The details of the Award are as follows:

1.Grant Pursuant to Plan.  This Award is granted pursuant to the Plan, which is
incorporated herein for all purposes.  The Participant hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all of the terms and
conditions of this Agreement and of the Plan.  All capitalized terms in this
Agreement shall have the meaning assigned to them in this Agreement, or, if such
term is not defined in this Agreement, such term shall have the meaning assigned
to it under the Plan.

2.Performance Stock Unit Award.  The Company granted to the Participant the
target number of PSUs as of Date of Grant, each as set forth in the Notice of
Grant (the “Grant Date”).  Such number of PSUs may be adjusted from time to time
pursuant to Section 10(c) of the Plan.

3.Vesting and Forfeiture of Performance Stock Units.

(a)Vesting.  The Participant shall become vested in the PSUs in accordance with
the vesting schedule in the Notice of Grant.

(b)Forfeiture.  The Participant shall forfeit any unvested PSUs, if any, in the
event that the Participant’s Continuous Service is terminated for any reason,
except as otherwise determined by the Plan Administrator in its sole discretion,
which determination need not be uniform as to all Participants.

4.Settlement of Performance Stock Unit Award.

(a)The Company, at its discretion, shall deliver to the Participant one share of
Stock for each vested PSU subject of this Agreement or the cash equivalent.  The
PSUs shall vest pursuant to the performance- and time-based vesting conditions
set forth in the Notice of Grant.

(b)Once shares of Stock or cash are delivered with respect to vested PSUs, such
vested PSUs shall terminate and the Company shall have no further obligation to
deliver shares of Stock or cash for such vested PSUs.

3

 

--------------------------------------------------------------------------------

 

5.No Rights as Shareholder until Delivery.  The Participant shall not have any
rights, benefits, or entitlements with respect to any Stock subject to this
Agreement unless and until the Stock has been delivered to the Participant.  On
or after delivery of the Stock, the Participant shall have, with respect to the
Stock delivered, all of the rights of an equity interest holder of the Company,
including the right to vote the Stock and the right to receive all dividends, if
any, as may be declared on the Stock from time to time.

6.Adjustments in Case of a Change in Control.  

(a)In the event that during the Participant's Continuous Service, a Change in
Control occurs prior to the last day of a Performance Period, the target number
of PSUs shall be deemed to have satisfied the performance-based vesting
condition set forth in the Grant Notice, and the Performance Period shall be
deemed completed, as of immediately prior to the closing of the Change in
Control.  The target number of PSUs shall remain outstanding and will vest
thereafter pursuant to the service-based vesting schedule set forth on the Grant
Notice.  

(b)The successor or acquiring entity in a Change in Control (or an affiliate
thereof) may, with the consent of the Committee, assume the earned PSUs or
substitute an equivalent equity or cash award or right (including an award or
right that is based on the per share consideration payable to stockholders of
the Company in such Change in Control).  If the successor or acquiring entity or
an affiliate thereof does not cause such an assumption or substitution, then the
earned PSUs shall become fully vested, and all applicable restrictions,
deferrals of settlement or forfeiture provisions shall lapse, effective as of
and contingent on the consummation of the Change in Control.  Immediately prior
to and contingent on the consummation of the Change in Control, the Company
shall deliver shares of Stock in respect of the vested PSUs (including PSUs that
accelerate as provided in the immediately preceding sentence) as of the date of
the consummation of such Change in Control.  In addition, the transaction
agreement for such Change in Control may provide for the settlement of a vested
PSU through a payment equal to the per share consideration payable to
stockholders of the Company in such Change in Control.  

7.Tax Provisions.

(a)Tax Consequences.  The Participant has reviewed with the Participant’s own
tax advisors the federal, state, local, and foreign tax consequences of this
investment and the transactions contemplated by this Agreement.  The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents.  The Participant understands that the
Participant (and not the Company) shall be responsible for any tax liability
that may arise as a result of the transactions contemplated by this Agreement.

(b)Withholding Obligations.  At the time the Award is granted, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant,
including the shares of Stock deliverable pursuant to this Award, and otherwise
agrees to make adequate provision for, any sums required to satisfy the federal,
state, local, and foreign tax withholding obligations of the Company or a
Related Entity, if any, which arise in connection with the Award.

(c)The Company, in compliance with any applicable legal conditions or
restrictions, shall withhold from fully vested shares of Stock otherwise
deliverable to the Participant upon the vesting of the Award a number of whole
shares of Stock having a Fair Market Value, as determined by the Company as of
the date the Participant recognizes income with respect to those shares of
Stock, not in excess of the amount of tax required to be withheld by law (or
such lower amount as may be necessary to

4

 

--------------------------------------------------------------------------------

 

avoid adverse financial accounting treatment).  Any adverse consequences to the
Participant arising in connection with such Stock withholding procedure shall be
the Participant’s sole responsibility.  

(d)Unless the tax withholding obligations of the Company or any Related Entity
are satisfied, the Company shall have no obligation to issue a certificate for
such shares of Stock.

(e)Section 409A. This Award is intended to be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”).  However, if
the Company determines that the Award constitutes deferred compensation as
determined under Section 409A, and if the Participant is a “specified employee”
for purposes of  Section 409A, then no distributions otherwise required to be
made under this Agreement on account of the Participant’s “separation from
service”, within the meaning under Section 409A, shall be made before the date
that is six (6) months and one (1) day after the date of the Participant’s
“Separation from Service” or, if earlier, the date of the Participant’s death.
The Company agrees to cooperate with the Participant to amend this Agreement to
the extent either the Company or the Participant deems necessary to avoid
imposition of any additional tax or income recognition prior to actual payment
to the Participant under Code Section 409A and any temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, but only to the
extent such amendment would not have an adverse effect on the Company and would
not provide the Participant with any additional rights, in each case as
determined by the Company in its sole discretion.

8.Consideration.  With respect to the value of the shares of Stock to be
delivered pursuant to the Award, such shares of Stock are granted in
consideration for the services the Participant shall provide to the Company
during the vesting period.

9.Transferability.  The PSUs granted under this Agreement are not transferable
otherwise than by will or under the applicable laws of descent and
distribution.  In addition, the PSUs shall not be assigned, negotiated, pledged,
or hypothecated in any way (whether by operation of law or otherwise), and the
PSUs shall not be subject to execution, attachment, or similar process.

10.General Provisions.

(a)Employment At Will.  Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue in the service of the Company or its
Related Entities for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Related Entity
employing or retaining the Participant) or of the Participant, which rights are
hereby expressly reserved by each, to terminate the Participant’s service at any
time for any reason, with or without cause.

(b)Notices.  Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, registered or certified, postage prepaid and properly addressed
to the party entitled to such notice at the address indicated below such party’s
signature line on this Agreement or at such other address as such party may
designate by ten (10) days’ advance written notice under this section to all
other parties to this Agreement.

(c)No Limit on Other Compensation Arrangements.  Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation arrangements, and those arrangements may be either
generally applicable or applicable only in specific cases.

5

 

--------------------------------------------------------------------------------

 

(d)Severability.  If any provision of this Agreement is or becomes or is deemed
to be invalid, illegal, or unenforceable in any jurisdiction or would disqualify
this Agreement or the Award under any applicable law, that provision shall be
construed or deemed amended to conform to applicable law (or if that provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the Award, that provision shall be stricken as
to that jurisdiction and the remainder of this Agreement and the Award shall
remain in full force and effect).

(e)No Trust or Fund Created.  Neither this Agreement nor the grant of the Award
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and the Participant or any other
person.  The PSUs subject to this Agreement represent only the Company’s
unfunded and unsecured promise to issue Stock to the Participant in the
future.  To the extent that the Participant or any other person acquires a right
to receive payments from the Company pursuant to this Agreement, that right
shall be no greater than the right of any unsecured general creditor of the
Company.

(f)Cancellation of Award.  If any PSUs subject to this Agreement are forfeited,
then from and after such time, the person from whom such PSUs are forfeited
shall no longer have any rights to such PSUs or the corresponding shares of
Stock.  Such PSUs shall be deemed forfeited in accordance with the applicable
provisions hereof.

(g)Participant Undertaking.  The Participant hereby agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either the Participant or the shares of
Stock deliverable pursuant to the provisions of this Agreement.

(h)Amendment, Modification, and Entire Agreement.  No provision of this
Agreement may be modified, waived, or discharged unless that waiver,
modification, or discharge is agreed to in writing and signed by the Participant
and the Plan administrator.  This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof.  This
Agreement is made pursuant to the provisions of the Plan and shall in all
respects be construed in conformity with the terms of the Plan.  In the event of
a conflict between the Plan and this Agreement, the terms of the Plan shall
govern.  The Participant further acknowledges that as of the Grant Date, this
Agreement and the Plan set forth the entire understanding between the
Participant and the Company regarding the acquisition of Stock pursuant to this
Award and supersede all prior oral and written agreements on that subject with
the exception of awards from the Company previously granted and delivered to the
Participant.  No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.  

(i)Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the state of Delaware without regard to the
conflict-of-laws rules thereof or of any other jurisdiction.

(j)Interpretation.  The Participant accepts this Award subject to all the terms
and provisions of this Agreement and the terms and conditions of the Plan.  The
undersigned Participant hereby accepts as binding, conclusive, and final all
decisions or interpretations of the Plan Administrator upon any questions
arising under this Agreement.

(k)Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s assigns and the legal representatives,
heirs, and legatees of Participant’s estate, whether or

6

 

--------------------------------------------------------------------------------

 

not any such person shall have become a party to this Agreement and have agreed
in writing to join herein and be bound by the terms hereof.  The Company may
assign its rights and obligations under this Agreement, including, but not
limited to, the forfeiture provision of Section 3(b) to any person or entity
selected by the Board.

(l)Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

(m)Headings.  Headings are given to the Sections and Subsections of this
Agreement solely as a convenience to facilitate reference.  The headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.

11.Representations.  The Participant acknowledges and agrees that the
Participant has reviewed the Agreement in its entirety, has had an opportunity
to obtain the advice of counsel prior to executing and accepting the Award, and
fully understands all provisions of the Award.

12.Compliance with Section 409A.  

(a)General.  It is the intention of both the Company and the Participant that
the benefits and rights to which the Participant could be entitled pursuant to
this Agreement be exempt from Section 409A, and to the extent not so exempt, to
comply with Section 409A, and the provisions of this Agreement shall be
construed in a manner consistent with that intention.

(b)No Representations as to Section 409A Compliance.  Notwithstanding the
foregoing, the Company does not make any representation to the Participant that
the PSUs awarded pursuant to this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless the Participant or any Beneficiary for
any tax, additional tax, interest or penalties that the Participant or any
Beneficiary may incur in the event that any provision of this Agreement, or any
amendment or modification thereof or any other action taken with respect thereto
is deemed to violate any of the requirements of Section 409A.

(c)No Acceleration of Payments.  Neither the Company nor the Participant,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

(d)Treatment of Each Installment as a Separate Payment. For purposes of applying
the provisions of Section 409A to this Agreement, each separately identified
amount to which the Participant is entitled under this Agreement shall be
treated as a separate payment.  In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

 

7

 